DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A, represented by Figures 1-10.
Species B, represented by Figures 11-13.
Species C, represented by Figures 14-19.
The species are independent or distinct because each species introduces structure that is materially and patentably distinct from the other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are known to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The different structure introduced by the separate species would require extensive search in the art to determine patentability for each individual species (i.e., even if an anticipatory reference where found for one species, additional search may be required to determine patentability for the additional species).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Sara Haas on 27 January 2021, a provisional election was made without traverse to prosecute the invention of species C, indicating that claims 1-20 all read on the elected species.  However, claims 6-8 and 16-18 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Each of claims 6 and 16 recite the biasing mechanism as being coupled between the latch member and a lower wall of the cover assembly, whereas the elected embodiment shows the claimed (upper) biasing mechanism to be coupled between the latch and upper catch (206) formed on the sidewall of the cup, not on the cover assembly (spring coupled on cover assembly in non-elected embodiments of Species A and B).  Therefore, claims 6, 16 and 7, 8, 17 and 18 which depend therefrom are withdrawn as reading on non-elected species.  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 10, 12-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2004/0261212).
Regarding claim 1, Park discloses a surface cleaning apparatus, comprising: an upright handle assembly (150) pivotally mounted to a foot assembly (50), the upright handle assembly including a main body having a locking recess (171); a cup assembly (100) removably mounted to the upright handle assembly and having a cup (cyclone portion 130 reading on a “cup” having a generally cup shape) with an outwardly-facing side wall; and a latch mechanism (120 and surrounding housing 105/107) provided with the cup assembly for selectively fastening the cup assembly to the main body, the latch mechanism comprising: a vertically-extending guide track (131) provided on a portion of the cup assembly; and a latch member (120) having a body with structure (117) provided thereon for engaging with the vertically-extending guide track 
Regarding portions of claim 12 that differ from claim 1, the assembly (100) of Park also reads on the assembly removably mounted to the upright handle assembly, the assembly comprising: a container (dust receptacle disclosed as 103 but 103 shown in drawings as lowest portion of 100, such that the actual dust receptacle is understood to anyone of ordinary skill in the art to be between portions numbered 101 and 103 being a well-known configuration in the art) including at least a bottom wall (inherently having some form of bottom wall to function to collect dust in a manner very well-known in the art) and a side wall (as seen in the drawings) defining a chamber (also inherently having a chamber to be defined as a receptacle); a cover assembly (101/105/107/130/160 all defining a “cover”) that is operably coupled to the container.
Regarding claim 2, Park further discloses that the cup assembly further comprises a cover assembly (101/105/107/130/160 all defining a “cover”) that is operably coupled to the cup.
Regarding claims 3 and 14, Park further discloses that the vertically-extending guide track is formed on an interior surface of the cover assembly (portion 107, forming part of the cover assembly as discussed supra).
Regarding claims 4 and 15, Park further discloses that the cover assembly further comprises a button aperture formed therein (inherently provided between mating portions of 105 and 107 to allow the portion 115 that is adapted to be pressed by a user to protrude to the exterior as clearly shown in the drawings).
Regarding claims 5 and 13, Park further discloses that the cover assembly further comprises a locking projection aperture (135) formed in an upper wall thereof and wherein the locking projection is receivable therein.
Regarding claims 9, 10, 19 and 20, Park further discloses a hand grip (160) on the outwardly-facing side wall of the cup (clearly attached to the outwardly facing side of cup 101 via frame 130) and on the outwardly facing side of the assembly (100 in the same manner) where claim 19 differs from 9, wherein a user can grip the hand grip and actuate the latch mechanism to lift the cup assembly away from main body using a single hand (inherently capable of functioning in this manner due to location of pressing member 115 on the grip).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2004/0261212) as applied to claim 1 and in view of Griffith et al. (2008/0282497).
Park discloses the cyclonic separator (101) and dust receptacle (disclosed as 103, but reference number 103 understood to be improperly located, as discussed supra), but fails to disclose any internal structure of the dust receptacle.  Griffith discloses another vacuum cleaner, having a very similar configuration as Park, teaching that the motor (50) is located in the bottom of the separation/collection portion (14) and understood to be the intended structure of Park, and having dirt cup (40) located between a cyclonic separator (30), also having similar location and structure as Park, and Griffith teaches that a conduit (40c) extends (upwardly in the same manner as the conduit in the current application) from a bottom wall of the cup.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to look to similar prior art for details not specifically disclosed by Park, and with Griffith having very similar structure as Park, to provide the dust receptacle of Park with a similar structure, for operation in similar manner as Griffith, and thus including a similar conduit extending upwardly from a bottom wall thereof.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1 March 2021